Exhibit 10.1

COLLABORATION AGREEMENT

This COLLABORATION AGREEMENT (this “Agreement”) is entered into as of August 21,
2020 (“Effective Date”) by and between ImmunityBio, Inc., a Delaware
corporation, having a principal place of business at 9920 Jefferson Blvd.,
Culver City, California 90232 (“ImmunityBio”) and NantKwest, Inc., a Delaware
corporation, having a principal place of business at 2040 E. Mariposa Ave. El
Segundo, CA 90245 (“NantKwest”). ImmunityBio and NantKwest are each referred to
herein by name or, individually, as a “Party” or, collectively, as “Parties.”

BACKGROUND

A.Each of ImmunityBio and NantKwest has rights in products that may be useful
for preventing and/or treating infection with the SARS-CoV-2 virus, and related
conditions, and desires to collaborate with the other to fund and pursue
development of its products on the terms and conditions set forth in this
Agreement.

B.To the extent development of an ImmunityBio product or NantKwest product is
successful under this Agreement, NantKwest and ImmunityBio desire to collaborate
in the manufacturing, marketing and commercialization of such products on the
terms and conditions set forth in this Agreement and the Related Agreements (as
defined below).

Now, therefore, in consideration of the premises and mutual covenants set forth
herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The following capitalized terms shall have the following meanings when used in
this Agreement, in addition to terms defined elsewhere in this Agreement:

1.1“Act” shall mean, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§ 301 et seq., and/or the Public Health Service Act, 42
U.S.C. §§ 262 et seq., as such may be amended from time to time.

1.2“Ad5 Vaccine Product” means ImmunityBio’s proprietary viral vector product
consisting of an adenovirus type 5 virus that has been genetically modified to
(i) deliver genetic material encoding one or more SARS-CoV-2 Antigens, and (ii)
include E1, E2b, E3 deletions to circumvent immune clearance. For clarity, the
Ad5 Vaccine Product shall include fusion S or fusion S and Nucleocapsid
constructs.

1.3 “Affiliate” means, with respect to a specified party, any entity which
controls, is controlled by or is under common control with the specified party,
but only for so long as such control exists. For purposes of this definition,
“control” means beneficial ownership of more than fifty percent (50%) (or if
less in a jurisdiction, the maximum ownership interest allowed by law) of the
shares of the subject entity entitled to vote in the election of directors (or,
in the case of an entity that is not a corporation, for the election of the
corresponding managing authority). Notwithstanding anything to the contrary,
ImmunityBio and Controlled Affiliates of Immunity Bio shall not be considered to
be Affiliated with NantKwest or any Controlled Affiliates of NantKwest for
purposes of this Agreement.

1.4“Budget” means, individually, the budget set forth in any Plan; and “Budgets”
means any and all such budgets, collectively.

1.5“Calendar Quarter” means a period of three (3) consecutive calendar months
ending on March 31, June 30, September 30 or December 31.

1.6“Calendar Year” means a period of twelve (12) calendar months commencing on
January 1 and ending on December 31.

1.7 “CeNK Product” means NantKwest’s proprietary biological product consisting
of an allogeneic population of ex-vivo culture-expanded human natural killer
cells, which cells have been selected by pre-activation with IL-12, IL-15,
and/or IL-18 to exhibit enhanced responsiveness to cytokine re-stimulation that
include enhanced interferon-g production and cytotoxicity, cultured and expanded
using GMP-In-A Box.

1

--------------------------------------------------------------------------------

 

1.8“Change of Control” means, with respect to a Party, any transaction or series
of related transactions that constitutes: (i) the sale, lease or other transfer
of all or substantially all of such Party’s assets to an acquiring entity (or
group of entities acting in concert); (ii) any merger, consolidation, share
exchange, recapitalization, business combination or other transaction to which
such Party is subject resulting in the exchange of the outstanding shares of
such Party for securities or consideration issued, or caused to be issued, by an
acquiring entity (or group acting in concert); or (iii) an acquiring entity (or
group acting in concert) otherwise having obtained beneficial ownership of
outstanding voting securities of such Party; unless in each of cases (i), (ii)
and (iii) the stockholders of such Party as of the time immediately prior to the
closing of such transaction or series of related transactions hold more than
fifty percent (50%) of the voting control in the surviving entity in such
transaction or its parent outstanding immediately after the closing of such
transaction or series of transactions.

1.9“Clinical Trial” means any clinical trial involving administration of a
Collaboration Product to a human subject performed following IND filing for such
Collaboration Product for purposes of evaluating safety, efficacy, performance
or other characteristic of such Collaboration Product in order to obtain
Marketing Approval, including phase I, phase II, phase III and phase IV clinical
trials in the United States and their foreign equivalents, and similar clinical
studies performed after Marketing Approval which are conducted primarily to
continue testing of the Collaboration Product to collect information about its
safety and/or efficacy in broader or various populations, its long-term safety
and the side effects associated with its long-term use, or its use in additional
indications other than that for which Marketing Approval is initially granted.

1.10“Collaboration” means, individually and collectively, any and all activities
performed by or on behalf of the Parties and their Affiliates during the term of
this Agreement or a Related Agreement reasonably in connection with a Plan or a
Related Agreement and directed to a Collaboration Product in the Field.

1.11“Collaboration Invention” means any invention conceived solely by employees
or contractors of a Party or its Affiliate, or jointly by employees or
contractors of each Party or its Affiliate, in each case in the course of
performing the Collaboration, regardless of the identity of the inventor(s).

1.12 “Collaboration IP” means all Data, Technology, and Intellectual Property
Rights (including Joint Patents) to the extent generated in the course of the
Collaboration that: (i) with respect to the licenses granted by NantKwest to
ImmunityBio under this Agreement, are Controlled at any time by NantKwest or its
Affiliate; and (ii) with respect to the licenses granted by ImmunityBio to
NantKwest under this Agreement, are Controlled at any time by ImmunityBio or its
Affiliate. Notwithstanding anything to the contrary, Collaboration IP excludes
all Patents to the extent having claims that are entitled to an effective filing
date prior to the Effective Date and all other Patents to the extent claiming an
invention that is not a Collaboration Invention.

1.13“Collaboration Product” means, individually, each ImmunityBio Product, each
NantKwest Product, and each Combination Product; and “Collaboration Products”
means any and all such products, collectively.

1.14“Combination Product” means a product in which Treatment of one or more
SARS-CoV-2 Indications is achieved using a combination of (i) at least one
NantKwest Product and (ii) at least one ImmunityBio Product.

1.15“Commercialization” means, with respect to a particular Collaboration
Product, any and all processes and activities conducted to establish and
maintain sales for such Collaboration Product in the Field, including offering
for sale, selling (including activities supporting launch, reimbursement and
patient access), marketing (including education, advertising activities, and
engagement by sales personnel with key purchasing decision makers), promoting,
storing, transporting, distributing, and importing such Collaboration Product,
but shall exclude Research, Development and Manufacture. “Commercialize” and
“Commercializing” shall have their correlative meanings.

1.16“Commercially Reasonable Efforts” means, with respect to a Party, a
commitment by or on behalf of such Party of a level of resources, efforts and
urgency to Research, Develop, Manufacture and Commercialize (as applicable) a
Collaboration Product applied by such Party that is commensurate with those
resources, efforts and urgency used in the biotechnology industry by a company
of comparable size in connection with the research, development, manufacturing
and commercialization of biotechnology products of a similar stage of product
life, taking into account the proprietary position of the product (including
intellectual property scope, subject matter and coverage), safety, efficacy,
product profile, competitiveness of the marketplace, the regulatory status and
approval process, anticipated or approved labeling, present and future market
potential, the probable profitability of the applicable product (including
pricing and reimbursement status achieved or likely to be achieved) and other
relevant factors such as technical, legal, scientific or medical factors. For
clarity, it is understood that Commercially Reasonable Efforts shall be
evaluated on a country-by-country basis based on factors

2

--------------------------------------------------------------------------------

 

relevant to such country (including, size of market, availability and
enforcement of market exclusivity (whether by Patent, regulatory exclusivity or
otherwise), pricing strategies, likelihood of gray-market goods, applicable law,
and likelihood of Marketing Approval) and is expected to change over time for
particular jurisdictions, but shall not take into account (A) any other product
such Party is then discovering, researching, developing, manufacturing or
commercializing, alone or with one or more collaborators for or in such country
or (B) the payments required to be made by such Party to the other Party
pursuant to this Agreement.

1.17“Confidential Information” means information disclosed by or on behalf of a
Party or its Affiliate to the other Party or its Affiliate, whether disclosed
before, on or after the Effective Date, that (i) if disclosed in electronic,
written, or other tangible form or medium, is marked “confidential” or
“proprietary;” (ii) if disclosed orally or in other intangible form, is
identified as confidential or proprietary when disclosed and summarized in a
writing that is marked “confidential” or “proprietary” and delivered by the
Disclosing Party to the Receiving Party within thirty (30) days after initial
disclosure; or (iii) regardless of the form in which it is disclosed and whether
or not marked or designated as such, due to the nature of its subject matter or
the circumstances surrounding its disclosure, should reasonably be understood by
the Receiving Party to be confidential or proprietary. Notwithstanding anything
to the contrary, Confidential Information shall not include information that the
Receiving Party can establish by competent evidence:

1.17.1was already known to the Receiving Party from a source other than the
Disclosing Party at the time of its disclosure to the Receiving Party;

1.17.2was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

1.17.3became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;

1.17.4was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who did not obtain the information directly or
indirectly from the Disclosing Party or who had no obligation to the Disclosing
Party not to disclose such information to others; or

1.17.5was independently developed by the Receiving Party without use of and
without reference to Confidential Information obtained from the Disclosing
Party.

1.18“Control” means, with respect to a particular Technology or Patent,
possession at any time by the Party granting the applicable right or license
under this Agreement of the power and authority to disclose and deliver the
Technology to the other Party and to grant the right and license of the scope
granted to such other Party in this Agreement without giving rise to: (i) a
violation of any written agreement with any Third Party; or (ii) the granting
Party being required to pay any royalties or other consideration to any Third
Party that would not have been required had the right or license not been
provided under this Agreement. “Controlled” and “Controlling” shall have their
correlative meanings.

1.19“Controlled Affiliate” means, with respect to a specified party, an entity
that is controlled (as defined in Section 1.3) by the specified party, only so
long as such control exists.

1.20“Copyrights” means copyrights, copyright registrations, or any application
therefor, in the U.S. or any foreign country, or any other right corresponding
thereto throughout the world, including moral rights.

1.21“Data” means any and all preclinical data, clinical data (including
investigator reports (both preliminary and final), other data, statistical
analysis, expert opinions and reports, safety and other electronic databases);
in each case to the extent concerning Treatment of a SARS-CoV-2 Indication in
the Field and specifically directed to, or used or generated in, the Research or
Development of a Collaboration Product.

1.22“Development” means, with respect to a Collaboration Product, any and all
processes and activities conducted to obtain Marketing Approvals for such
Collaboration Product in the Field in accordance with a Plan and Budget for the
Collaboration Product, including IND enabling studies and all other activities
conducted thereafter with respect to the Collaboration Product (or portion
thereof), which may involve preclinical testing, toxicology, Clinical Trials,
quality of life assessments, post-marketing studies, label expansion studies,
regulatory affairs, and further activities related to development

3

--------------------------------------------------------------------------------

 

of such Collaboration Product to a stage ready for Commercialization thereof.
“Develop” and “Developing” shall have their correlative meanings.

1.23“Development Lead” means, in each case except to the extent otherwise
provided in this Agreement or otherwise approved by the JSC or the Parties in
writing, (i) ImmunityBio, for the ImmunityBio Products, (ii) NantKwest, for the
NantKwest Products; and (iii) the Party designated as such by the JSC or the
Parties in writing for Combination Products.

1.24“Development Program” means, with respect to a Collaboration Product, the
activities by and behalf of both Parties in accordance with a Plan and Budget
for Development of the Collaboration Product.

1.25“Enforcing Party” means, with respect to a Patent or Trademark, the Party
that controls enforcement and defense of the Patent or Trademark, as determined
in accordance with Section 1.95.

1.26“FDA” means the United States Food and Drug Administration, or any successor
entity thereto.

1.27“Field” means the discovery, research, development, manufacture,
commercialization, use and other exploitation of Collaboration Products, in each
case to the extent for Treating SARS-CoV-2 Indications in humans. Any and all
other applications are excluded from the Field.

1.28“Financial Exhibit” means Exhibit A.

1.29“GAAP” means then-current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles, in each case consistently applied.

1.30“GLP” means the then-current good laboratory practice (or similar standards)
for the performance of laboratory activities for biological products as are
required by any Regulatory Authority in the applicable jurisdiction.

1.31“GMP” means, with respect to a Collaboration Product, the then-current good
manufacturing practice (or similar standards) for the manufacture of such
Collaboration Product or any portion thereof as are required by the Regulatory
Filings and approvals for such Collaboration Product in the applicable
jurisdiction, including any IND, MAA or Marketing Approval.

1.32“GMP-In-A Box” means ImmunityBio’s proprietary Manufacturing platform
consisting of an automated, closed system for cell culture and expansion
(including any improved and modified forms of such Manufacturing platform made
during the Term).

1.33“HaNK Product” means NantKwest’s proprietary biological product consisting
of its NK-92 natural killer cells modified to express both (i) a high-affinity
CD16 receptor and (ii) endoplasmic reticulum-restricted IL-2.

1.34“ImmunityBio Marks” means Trademarks owned and Controlled by ImmunityBio or
its Affiliate to the extent that ImmunityBio has approved use of the Trademarks
on or for Collaboration Products in the Field under the Collaboration, including
any Trademarks owned by ImmunityBio pursuant to Section 1.94.4.

1.35“ImmunityBio Product” means, individually and collectively, either or both
an AD5 Vaccine Product or a N-803 Product for the Field.

1.36“IND” means, with respect to the United States, an investigational new drug
application filed with the FDA as more fully defined in 21 C.F.R. §312.3 or,
with respect to a jurisdiction other than the United States, an equivalent
filing with the applicable Regulatory Authority for purposes of obtaining
permission to initiate human clinical testing in such jurisdiction.

1.37“Intellectual Property Rights” means any and all (i) Patents; (ii) trade
secrets; (iii) Copyrights; (iv) Trademarks; and (iv) other intellectual property
and proprietary rights in any jurisdiction anywhere in the world.

4

--------------------------------------------------------------------------------

 

1.38“Licensed IB Technology” means any and all Patents and Technology Controlled
by ImmunityBio or its Affiliates that: (i) are reasonably necessary to Research,
Develop, Manufacture, Commercialize, or otherwise exploit any Collaboration
Product in the Field in accordance with a Plan, this Agreement, or the Related
Agreements; (ii) are otherwise reasonably necessary to pursue the Collaboration;
or (iii) have been used or incorporated by either Party pursuant to a Plan, or
in its activities, concerning any Collaboration Product in the Field, whether
prior to, on or after the Effective Date. For clarity, all Collaboration
Inventions, and Patents for Collaboration Inventions, that are owned by
ImmunityBio pursuant to Section 1.94.2 shall be deemed to be included in the
Licensed IB Technology.

1.39“Licensed NK Technology” means any and all Patents and Technology Controlled
by NantKwest or its Affiliates that: (i) are reasonably necessary to Research,
Develop, Manufacture, Commercialize, or otherwise exploit any Collaboration
Product in the Field in accordance with a Plan, this Agreement, or the Related
Agreements; (ii) are otherwise reasonably necessary to pursue the Collaboration;
or (iii) have been used or incorporated by either Party pursuant to a Plan, or
in its activities, concerning any Collaboration Product in the Field, whether
prior to, on or after the Effective Date. For clarity, all Collaboration
Inventions, and Patents for Collaboration Inventions, that are owned by
NantKwest pursuant to Section 1.94.1 shall be deemed to be included in the
Licensed NK Technology.

1.40“Licensed Technology” means, with respect to the rights and licenses granted
by ImmunityBio under this Agreement, the Licensed IB Technology, and with
respect to the rights and licenses granted by NantKwest under this Agreement,
the Licensed NK Technology.

1.41“Manufacturing” means, with respect to a Collaboration Product, any and all
processes and activities conducted for the GLP or GMP manufacture or other GLP
or GMP production of such Collaboration Product or component thereof for
Research, Development or Commercialization thereof under the Collaboration,
including packaging, labeling and quality control and assurance testing,
manufacturing process development, formulation development and other activities
performed in support of CMC (chemistry, manufacturing and controls, or
equivalent) section of an IND. For clarity, Manufacturing shall include
establishing, validating and scaling-up facilities for GMP manufacture of such
Collaboration Product. “Manufacture” shall have a correlative meaning.

1.42“Manufacturing Party” means the Party with primary responsibility for
Manufacturing of a specific Collaboration Product.

1.43“Marketing Approval” means, with respect to a Collaboration Product in a
particular jurisdiction, all approvals, licenses, registrations or
authorizations necessary for the Commercialization of such Collaboration Product
in such jurisdiction. An emergency use approval, or EUA, for a Collaboration
Product in the United States (or similar authorization in another jurisdiction)
will be considered a Marketing Approval only so long as the EUA is effective.

1.44“MAA” or “Marketing Approval Application” shall mean, with respect to a
particular Collaboration Product and jurisdiction, a marketing authorization
application (including or comparable to a Biologics License Application (BLA) in
the United States as defined under the Act and regulations or guidance documents
promulgated thereunder) filed with the requisite Regulatory Authorities in such
jurisdiction, and applying for approval to Commercialize such Collaboration
Product in such jurisdiction in the Field.

1.45“MSC Product” means NantKwest’s proprietary biological product consisting of
an allogeneic population of ex-vivo culture-expanded human mesenchymal stem
cells cultured and expanded using GMP-In-A Box used for Treatment. The MSC
Product shall also include any improvement, modification, derivative,
optimization, or other variation to or of such product described above that is
Developed or under Development pursuant to a Plan.

1.46“N-803 Product” means ImmunityBio’s proprietary biological product
consisting of the IL-15 superagonist mutant and dimeric IL-15 RαSushi-Fc fusion
protein complex known internally as of the Effective Date as “Anktiva” (formerly
known as N-803).

1.47“NantKwest Marks” means Trademarks owned and Controlled by NantKwest or its
Affiliate to the extent that NantKwest has approved use of the Trademarks on or
for Collaboration Products in the Field under the Collaboration, including any
Trademarks owned by NantKwest pursuant to Section 1.94.4.

5

--------------------------------------------------------------------------------

 

1.48“NantKwest Product” means any CeNK Product, any HaNK Product, or any MSC
Product for the Field.

1.49“Partner” means, with respect to a Commercialization Lead, a Third Party to
whom such Commercialization Lead has granted rights to market and sell a
Collaboration Product on such Third Party’s own behalf (not in the name of the
Commercialization Lead). For clarity, Partner does not include a contractor of a
Party (e.g., to perform Research, Development or Manufacture on behalf of a
Party) as contemplated in Section 1.90.

1.50“Patent” means any and all rights under any of the following: (i) a United
States, international, regional or foreign patent, utility model, design
registration, certificate of invention, patent of addition or substitution, or
other governmental grant for the protection of inventions or industrial designs
anywhere in the world, including any reissue, renewal, re-examination or
extension thereof; and (ii) any application for any of the foregoing, including
any international, provisional, divisional, continuation, continuation-in-part,
or continued prosecution application.

1.51“Plan” means, individually, any written plan and budget approved by the JSC
for activities directed to Collaboration Products in the Field, such as for
Manufacture, Research, Development, or Commercialization thereof; and “Plans”
means any and all such plans, collectively.

1.52“Prosecuting Party” means, with respect to a Patent, the Party that has
control of the Prosecution and Maintenance of the Patent, as determined in
accordance with Section 1.95.

1.53“Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the Research, Development, Manufacture,
Commercialization or other use (including the granting of Marketing Approvals)
of any Collaboration Product in the Field in any jurisdiction.

1.54“Regulatory Filing” means any filing or application with any Regulatory
Authority with respect to a Collaboration Product, including INDs, BLA’s and
MAAs.

1.55“Related Agreements” means (i) the Manufacturing Agreement(s) and (ii) any
pharmacovigilance, and clinical safety information exchange and reporting,
agreements entered into between the Parties for any Collaboration Product.

1.56“Research” means any and all processes and activities conducted to:
(i) research, discover, synthesize, enhance, characterize, or screen a
therapeutic in the Field, including genetic engineering, protein modification or
optimization, or similar activities, each in an effort to identify potential
Collaboration Products in the Field; and (ii) discover, develop, characterize or
enhance technologies and tools including assays, screens, software and databases
reasonably to support any of the activities described in clause (i) above or to
support Development. “Research” and “Researching” shall have their correlative
meanings.

1.57“Research Program” means activities by and behalf of both Parties in the
Field, in accordance with a Plan and Budget, that are directed toward Research
of potential Collaboration Products for Treating SARS-CoV-2 Indications.

1.58“SARS-CoV-2” means a coronavirus that is within the definition of
“SARS-CoV-2,” as defined by the International Committee for Taxonomy of Viruses.

1.59“SARS-CoV-2 Antigen” means a SARS-CoV-2 protein that produces a cellular
and/or humoral immune response in a human.

1.60“SARS-CoV-2 Indication” means (i) infection of a human with SARS-CoV-2 and
(ii) any other human medical condition, state or indication that is caused by
SARS-CoV-2 or for which SARS-CoV-2 is a material contributing factor, such as
without limitation, COVID-19.

6

--------------------------------------------------------------------------------

 

1.61“Technology” means technical information, tangible materials, and technology
relating to the subject matter of this Agreement, including (i) techniques,
assays, screens, models (including animal models), inventions, methods, data,
including toxicological and other Data, analytical and quality control data,
Manufacturing information, and results of Research and Development and
(ii) research materials, reagents, vectors and compositions of matter.

1.62“Term Sheet” means the binding term sheet entered into between the Parties,
titled “Covid Joint Development, Manufacturing and Marketing Agreement between
NantKwest, Inc. and ImmunityBio, Inc. Binding Term Sheet,” dated May 22, 2020.

1.63“Third Party” means any party other than ImmunityBio, NantKwest, and their
respective Affiliates.

1.64“Trademark” means all trademarks, service marks, trade names, and logos,
including trademark and service mark registrations and applications therefor
throughout the world; and all goodwill associated with any of the foregoing.

1.65“Treatment” means, with respect to a particular SARS-CoV-2 Indication, the
cure, reduction, mitigation, prevention, slowing or halting the progress of, or
otherwise managing such SARS-CoV-2 Indication or the symptoms thereof. “Treat”
means to provide Treatment.

ARTICLE 2

SCOPE AND GOVERANCE OF THE COLLABORATION

1.66Scope and Conduct of the Collaboration.  Subject to the terms and conditions
of this Agreement, ImmunityBio and NantKwest shall each collaborate and use
Commercially Reasonable Efforts to Research, Develop, Manufacture and
Commercialize Collaboration Products in the Field in accordance with this
Agreement, the Related Agreements and the Plans. The JSC shall establish each
Plan to provide for a commitment of resources by each Party consistent with such
level of effort.

1.67Joint Steering Committee.  Promptly after the Effective Date, the Parties
shall establish a joint steering committee (the “Joint Steering Committee” or
“JSC”) to oversee, coordinate, and govern the Collaboration and all Research,
Development, Commercialization and Manufacturing efforts and activities for
Collaboration Products in the Field.

1.67.1Responsibilities.  The JSC shall be responsible for overseeing, providing
strategic direction to, and making key decisions regarding the Collaboration,
including (i) reviewing and approving each Plan and Budget, definition of the
specific Collaboration Product(s) that are the subject of each Plan, allocation
of resources by each Party, and updates thereto; (ii) reviewing and approving
the addition of new (or modification of) Collaboration Products under each Plan
and Budget; contents and timing of Regulatory Filings; protocols and statistical
analysis plans for all Clinical Trials; investigator brochure(s); Manufacturing
and Commercialization forecasts and projections; and definition of co-promotion
roles and responsibilities of each Party; and (iv) such other matters as are
specifically identified by the JSC itself. Notwithstanding anything to the
contrary, the Parties and the JSC shall not discuss or establish pricing for
sales to Third Parties.

1.67.2Membership.  The JSC shall have three (3) representatives from each Party
(or such other number as the Parties may agree). One member from each Party will
be appointed co-chair, and at least one member from each Party shall have
relevant decision-making authority. Each Party may replace its members at any
time by providing notice to the other. The co-chairs shall coordinate scheduling
and agendas, as well as preparation and approval of minutes, for each meeting.
Minutes will not be considered definitive unless reviewed and approved by each
co-chair (or its designee) in writing. If a JSC member from a Party is unable to
attend or participate in a meeting, such Party may designate a substitute.

1.67.3Meetings.  The JSC shall meet at least once each Calendar Quarter or at
such other frequency as the Parties agree. Additionally, each Party may call for
special meetings of the JSC to resolve particular matters identified by such
Party. The JSC co-chairs will be responsible for communicating scheduling to
other members. Meetings may be conducted by telephone, videoconference or in
person. At its meetings, the JSC shall discuss all matters reasonably requested
by either JSC co-chair which, in addition to discussion necessary to effect its
responsibilities under Section 1.67.1, may include: (i) coordinating or
discussing exchange of Technology and Data resulting from (or as necessary for)
the

7

--------------------------------------------------------------------------------

 

Collaboration; (ii) strategies and decisions regarding Intellectual Property
Rights; and (iii) any activities or issues that may adversely impact progress,
costs, profits or other results under the Collaboration. Each Party shall be
responsible for its own expenses related to meetings, and no Third Party
personnel may attend JSC meetings unless agreed by both Parties.

1.67.4Decision Making.  Decisions of the JSC shall be made by unanimous vote,
with each Party having one vote. If either Party in good faith concludes that
the JSC is unable to reach consensus on a particular matter, then such Party
shall have the right to refer the matter for attempted resolution by escalation
as contemplated in Section 1.107. With regard to any issue on which the JSC has
been unable to reach consensus, to the extent exigent circumstances require,
nothing in this Agreement will preclude either Party from taking reasonable
actions and precautions as reasonably necessary to mitigate liability and
damages until consensus has been reached, or the issue has otherwise been
resolved, in accordance with this Agreement and the Related Agreements.
Decisions of the JSC shall be binding upon the Parties only if in writing and
signed by an authorized representative of each Party. Notwithstanding anything
to the contrary, the JSC shall not have any authority to amend, modify or waive
compliance with this Agreement or any Related Agreement.

1.67.5Subcommittees.  From time to time, the JSC may establish subcommittees to
oversee particular projects or activities, and such subcommittees will be
constituted as the JSC approves (each, a “Subcommittee”). All decisions and
recommendations by any Subcommittee shall be non-binding, and for advisory
purposes only, except to the extent the decision or recommendation has been
approved or adopted by the JSC in writing or the JSC has delegated decision
making authority to the Subcommittee in writing. If the JSC has delegated
decision making authority to a Subcommittee, then decisions of the Subcommittee
shall be made in the same manner (and will only be binding) as is specified for
the JSC in Section 1.67.4.

1.67.6Reporting to the JSC.  Each Party, and the Subcommittees, shall keep the
JSC reasonably informed of progress and results of activities for which it is
responsible under the Collaboration and the Plans.

1.68Plans and Budgets.  In order to establish a Research Program or Development
Program, or to define the Commercialization responsibilities of each Party for a
Collaboration Product, under the Collaboration, the JSC must approve a Plan and
Budget for the Research, Development, or Commercialization activities, as
applicable. Except to the extent otherwise determined by the JSC, (i) the
initial Plan and Budget for each Research Program and Development Program for a
Collaboration Product, and for Commercialization, will define the activities and
Budgets of each Party thereunder for the remainder of the then-current Calendar
Year; and (ii) on or before October 1 or a later date as agreed by the JSC of
each Calendar Year, the JSC will establish a Plan and Budget that defines such
responsibilities, activities and Budgets for each Party for the upcoming
Calendar Year. The JSC may also review and update each Plan and Budget on a
regular basis during each Calendar Year. Except to the extent a cost overrun is
approved by the JSC, cost overruns shall be handled in accordance with the
Financial Exhibit.

ARTICLE 3

RESEARCH AND DEVELOPMENT

1.69Research and Development Programs.  The JSC may from time to time establish
one or more Research Programs or Development Programs directed to the Treatment
of SARS-CoV-2 Indications by Collaboration Products in the Field, each by
putting in place a Plan and Budget for the particular program as described in
Section 1.68. Each Party shall use Commercially Reasonable Efforts to perform
and complete the activities allocated to such Party under each such Plan and
Budget in a collaborative manner and within the timeframes set forth therein.
The Parties anticipate that the Development Lead will be primarily responsible
for all activities under a Development Plan and Budget, but in all cases
appropriately leveraging the personnel, infrastructure and expertise of (and
informing) the other Party. Notwithstanding the foregoing, in the case of the
Ad5 Vaccine Product, NantKwest will be primarily responsible for Manufacturing
activities outlined in the Plans.

1.70Development Plans and Budgets.  Each Plan and Budget for Development is
expected to include a reasonably detailed description of (and Budget for) all
Development activities, such as for: (i) IND enabling studies; (ii) Clinical
Trials; (iii) Manufacture and preparation of clinical supplies and placebo,
including developing, establishing, and scaling-up Manufacturing capabilities
for Commercialization; (iv) preparation and submission of MAAs; and (v) any
post-approval Clinical Trials (including phase IV Clinical Trials). The Parties
will mutually agree on a consistent methodology for allocation of general and
administrative expenses (as defined under GAAP) that are attributable to the
activities contemplated in each Plan.

8

--------------------------------------------------------------------------------

 

1.71Sharing Licensed Technology and Research and Development Results. Subject to
the terms of this Agreement, each Party shall make available and disclose to the
other Party the Technology included in its respective Licensed Technology (i.e.,
ImmunityBio shall disclose Technology that is Licensed IB Technology, and
NantKwest shall disclose Technology that is Licensed NK Technology) to the
extent reasonably necessary for the other Party to perform the activities
assigned to such Party under the Plans or as otherwise reasonably requested by a
Party to allow better collaboration between the Parties; provided, however, that
with respect to tangible materials, the Parties shall exchange such material as
determined by the JSC. Upon request, ImmunityBio and NantKwest shall use
Commercially Reasonable Efforts to make available and disclose to each other all
material Technology conceived, generated or created in the course of the
Research and Development of Collaboration Products (and related capabilities,
such as Manufacturing development and scale up) as part of the Collaboration,
including all inventions that such Party believes may be Patentable, results of
in vitro and in vivo studies, assay techniques and new assays, with significant
discoveries or advances being communicated as soon as reasonably practical after
such Technology is discovered or its significance is appreciated.

1.72Reports; Records.  Upon request, a Party shall prepare and provide to the
other Party a written report that summarizes the progress of the Research and
Development activities performed by or on behalf of such Party since the last
such report. Each Party shall maintain records in sufficient detail as will
properly reflect all work done, results achieved, and Development and other
costs expended that are to be shared, in the performance of activities arising
out of or relating to any Plan and Budget.

ARTICLE 4

COMMERCIALIZATION

1.73Generally; Plans and Budgets.  No later than completion of phase III
Clinical Trials for a Collaboration Product in a jurisdiction, the JSC shall
establish a Plan and Budget under Section 1.68 for Commercialization activities
of one or both Parties for the Collaboration Product in such jurisdiction.
Unless otherwise determined by the JSC, such Plans and Budgets will be updated
annually in accordance with Section 1.68. Each Party shall use Commercially
Reasonable Efforts to perform and complete the activities allocated to such
Party under each Commercialization Plan and Budget in a collaborative manner and
within the timeframes set forth therein, including to meet any milestones and
sales targets and shall otherwise use Commercially Reasonable Efforts to
maximize revenue from sales of Collaboration Product. The Parties will cooperate
and coordinate in good faith to avoid channel conflict and achieve the most
efficient use of Commercialization resources by the Collaboration worldwide,
including as determined by the JSC.

1.74Branding.  All Trademarks used on any Collaboration Product, as well as the
trade dress, style of packaging and the like, including the names for each
Collaboration Product, shall be as approved by the JSC. All use (including
placement, size, representation and the like) of Trademarks owned by a Party
shall be subject to guidelines established by the JSC consistent with the
Parties’ own usage guidelines with respect to such Trademarks. Such guidelines
may include among other things the right for the Party owning a particular mark
to review all proposed uses prior to the initial usage and any material changes
to such usage and reasonable quality control requirements. Each Party may upon
reasonable notice to the other revise, replace or discontinue the use of any of
its Trademarks.

ARTICLE 5

MANUFACTURING

1.75Manufacturing Responsibility.  NantKwest shall be designated as the
Manufacturing Party for NantKwest Products and the Ad5 Vaccine Product.
ImmunityBio shall be designated as the Manufacturing Party for ImmunityBio
Products other than the Ad5 Vaccine Product. After the Effective Date, the
Parties shall use Commercially Reasonable Efforts to document the contemplated
activities to be conducted by NantKwest in connection with the direct
Manufacturing of the Ad5 Vaccine Product (the “Manufacturing Agreement”).

1.76NantKwest Manufacturing Commitment.  NantKwest shall use Commercially
Reasonable Efforts to fulfill requirements for Ad5 Vaccine Product. Under
certain circumstances, including taking into account manufacturing demand and
capacity, the JSC may mutually agree on a reasonable reduction to NantKwest’s
Share of Commercialization Profits and Losses (as defined in the Financial
Exhibit) of Ad5 Vaccine Product in the Field. For the avoidance of doubt,
ImmunityBio shall have the right to Manufacture the Ad5 Vaccine Product for
Research and Development activities in the Field or outside the Field.

9

--------------------------------------------------------------------------------

 

1.77Alternate Sources.  As the JSC determines is appropriate based on demand or
otherwise to ensure uninterrupted Manufacture and supply of each Collaboration
Product, additional sources for Manufacture and supply of Collaboration
Products, and for components thereof, may be established, with the ultimate
decision-making authority on such matters to be ImmunityBio for the ImmunityBio
Products and NantKwest for the NantKwest Products.

1.78Manufacturing Technology Transfer. NantKwest will reasonably cooperate with
ImmunityBio for technology transfer of the Ad5 Vaccine Product to one or more
contract manufacturers. In the case of technology transfer required for
production of the Ad5 Vaccine Product for use in the Field, the costs of such
activities shall be shared in accordance with the cost sharing provisions of
this Agreement. In the case of technology transfer required for production of
the Ad5 Vaccine Product for all uses outside the Field, ImmunityBio will be
solely responsible for the reasonable costs of the technology transfer.

ARTICLE 6

REGULATORY MATTERS; INSURANCE

1.79Regulatory Matters.

1.79.1Oversight by JSC.  Without limiting the obligations of either Party under
this Agreement or any Related Agreement, the Development, Manufacturing and
Commercialization activities of the Parties involving Regulatory Filings and
Regulatory Authorities, including the contents and subject matter of, and
strategy for, any IND, MAA and the other matters described in this 0, shall be
subject to oversight by the JSC as the JSC determines is appropriate.

1.79.2Communication with Regulatory Authorities.

(a)Development Lead Responsibilities.  Subject to oversight by the JSC and the
other terms of this Agreement and the Related Agreements, the Development Lead
for a Collaboration Product in a jurisdiction shall control and lead all
communications and Regulatory Filings with Regulatory Authorities in that
jurisdiction for that Collaboration Product, including correspondence submitted
to or received from Regulatory Authorities related to Clinical Trial design,
labeling, labeling changes or expansions, or other post-Marketing Approval
efforts.

(b)Manufacturing Party Responsibilities.  If the Manufacturing Party and
Development Lead for a Collaboration Product in a jurisdiction are not the same
Party, the Manufacturing Party shall use Commercially Reasonable Efforts to
enable and support the Development Lead’s efforts to prepare and submit IND’s,
MAA’s, other Regulatory Filings and obtain Regulatory Approvals for
Collaboration Products in the Field in such jurisdictions. All communication by
the Manufacturing Party with Regulatory Authorities shall be through the
Development Lead in accordance with Section 1.79.2(a); except to the extent
otherwise approved by the Development Lead or JSC (e.g., to the extent direct
communications between the Manufacturing Party and Regulatory Authorities are
reasonably necessary, such as audit by Regulatory Authorities of Manufacturing
Party facilities) and subject to Section 1.79.2(c).

(c)The Party communicating with Regulatory Authorities under the Collaboration
shall provide the other Party with (i) copies of all Regulatory Filings and
correspondence for the Collaboration Product with Regulatory Authorities, to the
extent requested by such other Party or in accordance with guidelines otherwise
established by the JSC. Where the Manufacturing Party is not the Development
Lead, the Development Lead shall have the right to be present during all direct
communications between the Manufacturing Party and Regulatory Authorities.

1.79.3Clinical Safety Reporting; Pharmacovigilance.  The Parties shall establish
reasonable processes and procedures for tracking, reporting, and otherwise
addressing adverse events and reactions, safety issues, IND safety reports and
similar obligation that each Party may have to any Regulatory Authority or
otherwise under applicable law relating to any Collaboration Product. Such
operating procedures and any material revisions to them, shall be reasonably
coordinated between the Parties across jurisdictions.

10

--------------------------------------------------------------------------------

 

1.79.4Other Cooperation.  In addition to cooperation between the Parties as
described in this Section 1.79, each Party agrees to make its personnel
reasonably available, upon reasonable notice from the other Party, at their
respective places of employment to consult with the other Party on issues
arising out of or related to the Collaboration, any activities contemplated in
this Section 1.79 or any other reasonable matter involving a Collaboration
Product; including to respond to any request from any Regulatory Authority; to
discuss any regulatory, scientific, technical and clinical testing issues; or
otherwise.

1.80Other Sharing of Data and Regulatory Filings.  From time to time, or upon
reasonable request, each Party shall provide a copy to the other Party of all
previously undisclosed Data and Regulatory Filings relating to the Collaboration
Products that are in its possession or control, provided that the Party
providing such material shall have the right to redact any proprietary
information that is not its (or the other Party’s) Licensed Technology
reasonably necessary for the other Party to fulfill its obligations under the
Plans, for the Manufacturing Party to Manufacture a Collaboration Product in
accordance with applicable law, or either Party to Develop or Commercialize
Collaboration Products in accordance with this Agreement, the Related Agreements
and the Plans. Without limiting the foregoing, each Party shall have the right
to access, use and reference the other Party’s Data and reference the other
Party’s Regulatory Filings for purposes of Development, Manufacture and
Commercialization of Collaboration Products in the Field in accordance with this
Agreement, the Related Agreements, and the Plans, including the right to file
such items with Regulatory Authorities in other jurisdictions for which the
other Party is the Development Lead. In all agreements with Third Parties or
Affiliates involving such Data or Regulatory Filings, ImmunityBio and NantKwest,
respectively, shall use Commercially Reasonable Efforts to require that such
Third Parties and Affiliates to provide the other Party with access to Data and
Regulatory Filings and cooperation consistent with the foregoing.

1.81Insurance.  Each Party shall obtain and maintain, during the Term and for
six (6) years thereafter, comprehensive general liability insurance, including
products liability insurance and coverage for Clinical Trials and Collaboration
Products Manufactured or Commercialized by such Party under this Agreement or a
Related Agreement, with reputable and financially secure insurance carriers,
with the other Party named as an additional insured, as applicable. Such
liability insurance shall be maintained on an occurrence basis to provide such
protection after expiration or termination of the policy itself and/or this
Agreement. Each Party shall furnish to the other Party on request certificates
issued by the insurance company setting forth the amount of the liability
insurance and a provision that the other Party shall receive thirty (30) days
advance written notice prior to termination or material reduction to the level
of coverage.

ARTICLE 7

EXCLUSIVITY AND COST AND PROFIT SHARE

1.82Exclusivity of Efforts.  Except for the Research, Development, Manufacture
and Commercialization of Collaboration Products in the Field pursuant to this
Agreement, the Plans and the Related Agreements, each Party agrees on behalf of
itself and its Affiliates (i) not to conduct, participate in or sponsor,
directly or indirectly, any Research, Development, Manufacture,
Commercialization, or other activities for Collaboration Products within the
Field or (ii) appoint, license or otherwise authorize any Third Party that it
knows or reasonably should have known (without any duty to investigate) is
conducting or intends to conduct any such activities within the Field, whether
pursuant to such license, appointment, authorization or otherwise.

1.83Sharing of Costs and Profits.  From and after the Effective Date, subject to
the terms and conditions of this Agreement and in accordance with the Financial
Exhibit, the Parties shall (i) account for and share costs and expenses
incurred, and revenues earned, that are associated with the Research,
Development, Manufacture and Commercialization of Collaboration Products; and
(ii) share the Commercialization Profits and Losses (as defined in the Financial
Exhibit).

1.84Payments.  All amounts referenced herein are in United States dollars. All
payments under this Agreement shall be made in United States dollars by wire
transfer to a bank and account designated by the Party receiving such payment.

1.85Taxes. Each Party shall bear and, subject to the terms in this Section 7.4,
pay any and all taxes, duties, levies, and other similar charges (and any
related interest and penalties), however designated, levied, based or imposed on
that Party as a result of any payment to the other Party or as a result of any
transaction pursuant to this Agreement or a Related Agreement. In the event that
a Party is required to withhold and remit any tax to the revenue or tax
authorities in any country regarding any payment payable to other Party, or any
transaction under this Agreement or a Related Agreement, due to the laws of such
country, the paying Party shall (i) deduct those taxes from the remittable
payment, (ii) timely pay the taxes to the proper taxing authority, and
(iii) provide proof of payment of such taxes for purposes of the cost and profit
sharing calculations under the Financial Exhibit.

11

--------------------------------------------------------------------------------

 

ARTICLE 8

LICENSE GRANTS

1.86Research and Development Licenses for Collaboration Products

1.86.1To ImmunityBio.  NantKwest hereby grants, and shall grant, to ImmunityBio
a non‑exclusive worldwide license to make, use and otherwise exploit the subject
matter within the Licensed NK Technology and the Collaboration IP to conduct
activities assigned to ImmunityBio, in each case solely within the Field: (i)
under a Research Program in accordance with a Research Plan and Budget; and (ii)
to Develop and Manufacture Collaboration Products in accordance with a
Development Plan and Budget.

1.86.2To NantKwest.  ImmunityBio hereby grants, and shall grant, to NantKwest a
non‑exclusive worldwide license to make, use and otherwise exploit subject
matter within the Licensed IB Technology and Collaboration IP to conduct
activities assigned to NantKwest, in each case solely within the Field (i) under
a Research Program in accordance with a Research Plan and Budget; and (ii) to
Develop and Manufacture Collaboration Products in accordance with a Development
Plan and Budget.

1.86.3The licenses granted under this Section 8.1 include the right to
Manufacture Collaboration Products under the Plans and Budgets for Research and
Development, to the extent the licensee under this Section 8.1 is the
Manufacturing Party or otherwise responsible for the Manufacturing activities
under the applicable Plan. No Manufacturing rights are granted under this
Section 8.1 for general Commercialization of Collaboration Products for which
Marketing Approval has been obtained. The exercise of rights under this Section
8.1 for a Development Program are subject to the control of the Development
Lead, as contemplated in Section 1.79.2(a).

1.87Commercial Licenses.

1.87.1Production Manufacturing.  Subject to the terms and conditions of this
Agreement, the Related Agreements, and the Plans, each Party hereby grants to
the other Party a non-exclusive worldwide license under the Licensed Technology
and Collaboration IP, to the extent such other Party is authorized in this
Agreement, a Related Agreement or by the JSC in writing, to Manufacture
Collaboration Products for Commercialization of the Collaboration Products by
the Parties in accordance with this Agreement, the Related Agreement and the
Plans.

1.87.2Commercialization.

(a)Commercialization by NantKwest.  Subject to the terms and conditions of this
Agreement, the Related Agreements, and the Plans, ImmunityBio hereby grants to
NantKwest a co-exclusive, worldwide license under the Licensed IB Technology to
use, sell, offer for sale, import and otherwise Commercialize Collaboration
Products, in each case solely in the Field in accordance with a Plan for such
Commercialization.

(b)Commercialization by ImmunityBio.  Subject to the terms and conditions of
this Agreement, the Related Agreements, and the Plans, NantKwest hereby grants
to ImmunityBio a co-exclusive, worldwide license under the Licensed NK
Technology to use, sell, offer for sale, import and otherwise Commercialize
Collaboration Products, in each case solely in the Field in accordance with a
Plan for such Commercialization.

(i)Commercialization Lead.  With respect to each Collaboration Product,
NantKwest will have primary responsibility to control the Commercialization of
the NantKwest Products and ImmunityBio shall have primary responsibility to
control the Commercialization of the ImmunityBio Products, each taking into
account the skill, expertise, and capabilities of the other Party (each of
NantKwest and ImmunityBio referred to herein as the “Commercialization Lead” in
accordance with the above). The other Party may have co-promotion rights, all as
determined by the JSC and set forth in a Plan and Budget for Commercialization
for that Collaboration Product and jurisdiction.

(ii)Sublicenses.  Without limiting the right to use contractors as described in
this Agreement, the respective licenses granted to NantKwest and ImmunityBio
herein shall include the right to grant and authorize sublicenses within the
scope of the license so granted solely to the extent expressly approved by the
JSC; and any attempt to otherwise grant or authorize any sublicense shall be
null and void.

12

--------------------------------------------------------------------------------

 

1.88Rights Outside the Collaboration.

1.88.1For ImmunityBio Products.

(a)Grant.  Subject to the terms and conditions of this Agreement and the Related
Agreements, including the restrictions set forth in 0.1, NantKwest hereby grants
and shall grant to ImmunityBio a non-exclusive (except as set forth in Section
8.3.1(b)) worldwide, royalty-free, fully paid license, including the right to
grant and authorize sublicenses, under all Collaboration IP, and other Licensed
NK Technology (excluding Patents) actually disclosed by Nantkwest to ImmunityBio
for purposes of the Collaboration to: (i) make, have made, use, sell, offer for
sale, import and otherwise Research, Manufacture, Develop, and Commercialize the
ImmunityBio Products outside of the Field; and (ii) reproduce, distribute,
create derivatives of, use, and disclose (subject to reasonably confidentiality
restrictions no less protective than the terms of this Agreement) the Data and
non-Patent Technology licensed to ImmunityBio under this Section 8.3.1 in order
to exercise its rights under clause (i) above.

(b)Limitations.  Notwithstanding anything to the contrary, no rights or licenses
are granted to ImmunityBio under this Section 8.3.1 under any Patents beyond
those Patents jointly owned by the Parties pursuant to Section 9.1.3.

1.88.2For NantKwest Products.

(a)Grant.  Subject to the terms and conditions of this Agreement and the Related
Agreements, including the restrictions set forth in 0.1, ImmunityBio hereby
grants and shall grant to NantKwest a non-exclusive (except as set forth in
Section 8.3.2(b)) worldwide, royalty-free, fully paid license, including the
right to grant and authorize sublicenses, under all Collaboration IP, and other
Licensed IB Technology (excluding Patents) actually disclosed by ImmunityBio to
NantKwest for purposes of the Collaboration to: (i) make, have made, use, sell,
offer for sale, import and otherwise Research, Manufacture, Develop, and
Commercialize the NantKwest Products outside of the Field; and (ii) reproduce,
distribute, create derivatives of, use, and disclose (subject to reasonably
confidentiality restrictions no less protective than the terms of this
Agreement) the Data and non-Patent Technology licensed to NantKwest under this
Section 8.3.2 in order to exercise its rights under clause (i) above.

(b)Limitations.  Notwithstanding anything to the contrary, no rights or licenses
are granted to NantKwest under this Section 8.3.2 under any Patents beyond those
Patents jointly owned by the Parties pursuant to Section 9.1.3.

1.88.3Other.  Subject to the confidentiality obligations set forth in
Article 10, nothing herein shall (i) prevent NantKwest from using information
generated in the Collaboration for Research, Development, Manufacture, or
Commercialization of NantKwest products outside the Field (i.e., for indications
other than SARS-CoV-2 Indications); (ii) prevent ImmunityBio from using
information generated in the Collaboration for Research, Development,
Manufacturer, or Commercialization of ImmunityBio products outside the Field
(i.e., for indications other than SARS-CoV-2 Indications); or (iii) prevent
either Party from using such information for general technology development
purposes (i.e., to develop tools and technology that have general applicability
and are not directed predominantly to activities in the Field).

1.89Third Party Technology.

1.89.1Nothing in this Agreement shall restrict either Party from incorporating
into any Collaboration Product, or using for any Research, Development,
Manufacture or Commercialization of any Collaboration Product, any Technology or
Patent of a Third Party (and any such costs shall be shared in accordance with
the Financial Exhibit).

1.89.2If a Party believes that a license to or acquisition of rights under Third
Party Intellectual Property Rights are reasonably necessary to Research,
Develop, Manufacture or Commercialize a Collaboration Product, then it shall
inform the JSC prior to entering into a license or other agreement with such
Third Party regarding such Intellectual Property Rights (a “Third Party
License”).

1.89.3Defense and Settlement of Third Party Claims.  If a Third Party asserts
that a Patent or other Intellectual Property Right owned or controlled by it is
infringed by a Party as a result of such Party’s involvement in the Manufacture,
Research, Development, use, sale, importation, or other Commercialization of any
Collaboration Product in accordance with this Agreement, the Related Agreements,
and the Plans, then such Party shall have the right, but not the

13

--------------------------------------------------------------------------------

 

obligation, to defend against any such assertions. In the event that a Party
elects to defend against any such Third Party claims in accordance with this
Section 8.4.3, such Party shall have the exclusive right to control the defense
and settlement of the Third Party claims and to elect to settle such claims. The
Parties shall cooperate and reasonably assist each other in any such litigation
as reasonably requested without expense to the requesting Party. Each Party may
join any defense brought by the other Party and settlement pursuant to this
Section 8.4.3, with its own counsel. Such costs of defense by a Party shall be
included in the cost share under the Collaboration, unless otherwise determined
by the JSC in writing. Neither Party shall unreasonably withhold, delay, or
condition consent to any settlement or to the entry of any judgment in any such
case against the other Party.

1.90Use of Contractors.  Upon notice to the other Party, ImmunityBio and
NantKwest shall each have the right to use the services of Third Party
contractors, including contract research organizations, contract manufacturing
organizations, contract sales forces and the like, to assist such Party in
fulfilling its obligations and exercising its rights under this Agreement,
provided that such Third Party is bound by a written agreement that is
consistent with terms of this Agreement, the Related Agreements, and the Plans.
No approval of the other Party shall be required.

1.91Trademark Licenses.

1.91.1To NantKwest.  Subject to the terms and conditions of this Agreement,
ImmunityBio hereby grants to NantKwest a non-exclusive license to use the
Immunitybio Marks, for a Collaboration Product, to the extent reasonably
necessary for NantKwest to perform its responsibilities in Manufacturing and
Commercializing such Collaboration Product within the Field in accordance with a
Commercialization Plan and Budget approved by the JSC for such activities. The
license granted to NantKwest pursuant to this Section 8.6.1 does not include the
right to grant or authorize sublicenses except to Partners that have been
approved by the JSC (and subject to any guidelines and requirements of
ImmunityBio applicable to the Trademarks). The ownership and all goodwill from
the use of the Immunitybio Marks shall vest in and inure solely to the benefit
of Immunitybio. NantKwest agrees that at no time during or after the Term will
it challenge, assist others to challenge, or attempt to register any Trademarks
confusingly similar to any Immunitybio Mark.

1.91.2To ImmunityBio.  Subject to the terms and conditions of this Agreement,
NantKwest hereby grants to ImmunityBio a non-exclusive license to use the
NantKwest Marks, for a Collaboration Product, to the extent reasonably necessary
for ImmunityBio to perform its responsibilities in Manufacturing and
Commercializing such Collaboration Product within the Field in accordance with a
Commercialization Plan and Budget approved by the JSC for such activities. The
license granted to ImmunityBio pursuant to this Section 8.6.2 does not include
the right to grant or authorize sublicenses except to Partners that have been
approved by the JSC (and subject to any guidelines and requirements of NantKwest
applicable to the Trademarks). The ownership and all goodwill from the use of
the NantKwest Marks shall vest in and inure solely to the benefit of NantKwest.
ImmunityBio agrees that at no time during or after the Term will it challenge,
assist others to challenge, or attempt to register any Trademarks confusingly
similar to any NantKwest Mark.

1.91.3Recordation.  In those jurisdictions in which a Trademark license must be
recorded, the Commercialization Lead in that jurisdiction shall be responsible
for recording the Trademark licenses granted by each Party to the other under
this Section 8.6, and each Party shall reasonably cooperate with the other in
the preparation, execution, and filing of such documents.

1.92No Implied Licenses.  Each Party acknowledges that the rights and licenses
granted under this Article 8 and elsewhere in this Agreement are limited to the
scope expressly granted, and all other rights to each Party’s respective
Licensed Technology and other Intellectual Property Rights are expressly
reserved to the Party owning the Intellectual Property Rights.

1.93Retained Rights.  For clarity, where an exclusive or co-exclusive license
under Licensed Technology of a Party is granted to the other Party under this
Agreement for a particular purpose, the Party granting such license retains all
of its rights to its Licensed Technology for all purposes not expressly licensed
or precluded. Accordingly, the licenses granted herein shall not prevent the
granting Party from performing activities outside of the Field that do not
otherwise violate the terms and conditions of this Agreement.

14

--------------------------------------------------------------------------------

 

ARTICLE 9

INTELLECTUAL PROPERTY

1.94Inventorship. Inventorship and authorship of any invention or work of
authorship shall follow the rules of the U.S. Patent and Trademark Office and
the laws of the United States (without reference to any conflict of law
principles). Notwithstanding the terms in this Section 9.1:

1.94.1Collaboration IP Solely Owned by NantKwest.  NantKwest shall own exclusive
title to Collaboration Inventions, and Patents that claim only Collaboration
Inventions, in each case that relate to a NantKwest Product (or any underlying
platform technology) or to any Manufacture, Research, Development, or
Commercialization of a NantKwest Product, provided that such Collaboration
Invention does not relate to any ImmunityBio Product or to any Manufacture,
Research, Development, or Commercialization of any ImmunityBio Product.

1.94.2Collaboration IP Solely Owned by ImmunityBio.  ImmunityBio shall own
exclusive title to Collaboration Inventions, and Patents that claim only
Collaboration Inventions, in each case that relate to an ImmunityBio Product (or
any underlying platform technology), or any Manufacture, Research, Development,
or Commercialization of an ImmunityBio Product, provided that such Collaboration
Invention does not relate to any NantKwest Product, or to any Manufacture,
Research, Development, or Commercialization of a NantKwest Product.

1.94.3Collaboration IP Jointly Owned by the Parties.  ImmunityBio and NantKwest
shall jointly own title to Collaboration Inventions, and Patents that claim only
Collaboration Inventions, that are not solely owned by a Party under Sections
9.1.1 or 9.1.2. Under no circumstances shall this Section 9.1 assign to a Party
title to any invention or Patent that claims any invention that was conceived
prior to the Effective Date or otherwise outside of the Collaboration.

1.94.4Trademarks.  Each Party shall retain exclusive title to the Trademarks
that it owns and establishes, in whole or in part, outside the Collaboration, as
well as all goodwill associated with such Trademarks. Subject to the foregoing,
ImmunityBio shall exclusively own title to any and all Trademarks used on or for
any ImmunityBio Product (and the associated goodwill), and NantKwest shall
exclusively own title to any and all Trademarks used on or for any NantKwest
Product (and the associated goodwill).

1.94.5Assignments.  The assignments necessary to accomplish ownership of
Collaboration Inventions, Patents that claim only Collaboration Inventions,
Trademarks (and associated goodwill) as set forth in this Section 9.1 are hereby
made, and shall be made, and each Party shall execute such further documents as
may be reasonably necessary or appropriate, and provide reasonable assistance
and cooperation, to implement the provisions of this Section 9.1 and perfect and
record such assignments in all jurisdictions and under all treaties worldwide.
For clarity, each Party hereby assigns, and shall assign, to the other Party a
joint ownership interest in and to all Collaboration Inventions, and Patents
that claim only Collaboration Inventions, that are not solely owned by a Party
under Section 9.1.1 or 9.1.2. Subject to the terms of this Agreement and the
Related Agreements, neither Party shall have any obligation to account to the
other Party for profits or to obtain any approval of the other Party to license
or otherwise exploit jointly owned Patents or trade secrets. Each Party hereby
waives any such right for accounting or approval it may have under applicable
laws in any country.

1.95Prosecution, Maintenance, and Enforcement

1.95.1General.  Except as otherwise expressly provided in this Section 9.2 or
approved by the JSC, each Party shall have the exclusive right to enforce,
defend, prosecute and maintain all Patents and Trademarks that are solely owned
by such Party. For purposes of this Section 9.2, (i) Patents that are Controlled
by a Party pursuant to an in-bound exclusive license to such Party, to the
extent providing such Party with the right to enforce, defend, prosecute and
maintain the Patent, will be governed by this Section 9.2 as if solely owned by
such Party; and (ii) Patents that are jointly owned by the Parties (“Joint
Patents”) shall be enforced, defended, prosecuted and maintained, as agreed by
the Parties or determined by the JSC.

15

--------------------------------------------------------------------------------

 

1.95.2Prosecution and Maintenance.

(a)The Prosecuting Party shall, at its sole cost and expense (i.e., not subject
to the cost and profit sharing under the Collaboration as described in the
Financial Exhibit), use Commercially Reasonable Efforts to prosecute and
maintain the Patents in the Licensed Technology and Collaboration IP that are
solely owned by such Party or jointly owned with the other Party (including any
Joint Patents) in order to obtain reasonable Patent protection for the
Collaboration Products (and in the case of Joint Patents, for the inventions
described in the applicable Patent), and the Research, Development, Manufacture,
use and Commercialization thereof, in all jurisdictions, including without
limitation filing Patent applications for material inventions arising out of the
Collaboration, timely payment of all fees, timely responses to office actions,
and the like. The Prosecuting Party shall reasonably consider (and reasonably
take into account for Joint Patents) the other Party’s comments in such
prosecution and maintenance and use Commercially Reasonable Efforts to keep such
other Party informed of material activities, and shall give the non-prosecuting
Party a reasonable opportunity to provide comments on such prosecution and
maintenance efforts, for Joint Patents.

(b)Joint Patents.  If the Prosecuting Party desires to discontinue prosecution
and maintenance of a Joint Patent, and if the other Party is willing to take
control of the prosecution and maintenance, at its sole cost and expense, then
such other Party shall become the sole owner of the Joint Patent.

1.95.3Defense and Enforcement.

(a)The Enforcing Party shall, at its sole cost and expense (i.e., not subject to
the cost and profit sharing under the Collaboration as described in the
Financial Exhibit, but subject to any agreement of the Parties pursuant to
Section 9.2.3(b)), use Commercially Reasonable Efforts to enforce against
infringements in the Field by a Third Party in any jurisdiction, and to defend,
the Patents in the Licensed Technology or Collaboration IP, that are solely
owned by such Party or jointly owned by the Parties to the extent (i) the
infringement (or challenge to the Patent) is having (or is reasonably expected
to have) a material adverse impact on the profits, exclusivity, or marketing for
Collaboration Products under the Collaboration, (ii) the enforcement or defense
is reasonably expected to remedy the issue, and (iii) the expected benefit of
the defense or enforcement reasonably justifies the expected cost. The
non-enforcing Party shall provide the Enforcing Party with reasonable assistance
and cooperation in connection with the Enforcing Party’s efforts to terminate
any infringement in the Field, at the non-enforcing Party’s own expense,
including joining such actions as a party plaintiff and taking such other
actions as are required to bring, maintain or pursue such action. Without
limiting the foregoing, the Enforcing Party shall have the right to join the
non-enforcing Party as a party plaintiff. The Enforcing Party shall exclusively
control the action and the settlement of the action, provided that it will
consider in good faith the feedback and input of the non-enforcing Party.
Subject to the control of the Enforcing Party, the non-enforcing Party shall
have the right to participate in any action contemplated in this Section 9.2.3
to terminate an infringement in the Field with its own counsel, at its own
expense. Any recovery in an action or settlement shall be reduced by the out of
pocket costs and expenses of the Enforcing Party incurred in pursuing the
action, and costs and expenses incurred by the non-enforcing Party that the
Enforcing Party has agreed in writing to reimburse. Except to the extent
otherwise agreed pursuant to Section 9.2.3(b) for Joint Patents, the Enforcing
Party shall retain one hundred percent (100%) of the remainder of the recovery.

(b)Within one (1) year of filing an application for a Joint Patent in any
jurisdiction (including PCT applications), the Parties will agree upon a joint
defense and enforcement strategy and allocation of responsibility for the Joint
Patent, which may include an allocation of responsibility for defense and
enforcement among the Parties in different fields, based upon the relevance of
the Joint Patents to each Party’s business. The Enforcing Party, for purposes of
Section 9.2.3(a), will be determined by such joint strategy. Additionally, the
strategy may set forth an allocation of Recoveries (as defined in the Financial
Exhibit) that is different than that set forth in Section 9.2.3(a) and may
otherwise modify the terms of Section 9.2.3(a) as may be appropriate or
desirable for the particular Joint Patent.

16

--------------------------------------------------------------------------------

 

ARTICLE 10

CONFIDENTIALITY

1.96Non-Use; Non-Disclosure.  Except to the extent expressly authorized in this
Agreement, a Related Agreement, or a Plan, or otherwise agreed by the Parties in
writing, the Parties agree that each Party (the “Receiving Party”) shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
any Confidential Information furnished to it by the other Party (the “Disclosing
Party”) related to this Agreement, a Related Agreement or the Collaboration,
whether furnished before, on or after the Effective Date, including Confidential
Information exchanged in connection with the Term Sheet.

1.97Authorized Use and Disclosure.  Except as otherwise expressly provided in
this Agreement, a Related Agreement, or a Plan, each Party may use and disclose
Confidential Information of the other Party as follows: (i) under appropriate
confidentiality restrictions substantially equivalent to those in this
Agreement: (a) reasonably in connection with the performance of its obligations
or exercise of its rights under this Agreement or a Related Agreement, including
the right to grant licenses or sublicenses to the extent permitted hereunder,
(b) to the extent such disclosure is reasonably necessary or useful in
conducting preclinical trials or Clinical Trials under this Agreement as part of
the Collaboration or (c) in complying with the terms of agreements with Third
Parties existing as of the Effective Date or entered into thereafter pursuant to
Section8.4; (ii) to the extent such disclosure is reasonably necessary in filing
or prosecuting Patent, Copyright and Trademark applications in accordance with
this Agreement or the IP Agreement; prosecuting or defending litigation related
to this Agreement, a Related Agreement, or the Collaboration; complying with
applicable governmental regulations with respect to performance under this
Agreement, a Related Agreement, or any Plan; obtaining regulatory approval or
fulfilling post-approval regulatory obligations for Collaboration Products; or
otherwise required by law, provided, however, that if a Party is required by law
to make any disclosure of the other Party’s Confidential Information it will,
except where impracticable for necessary disclosures (for example, in the event
of medical emergency), give reasonable advance notice to the other Party of such
disclosure requirement and, in each of the foregoing, (excluding circumstances
where not reasonably possible), will use reasonable efforts to seek confidential
treatment of such Confidential Information required to be disclosed; (iii) in
communication with investors and advisors (including financial advisors, lawyers
and accountants) on a need to know basis, in each case under conditions which
reasonably ensure the confidentiality of the information, or (iv) to the extent
mutually agreed to by the Parties.

1.98Publicity

1.98.1Confidential Terms.  Each Party shall treat the terms and conditions of
this Agreement and the Related Agreements as the Confidential Information of the
other. Notwithstanding the foregoing, each Party may disclose the terms and
conditions of this Agreement and the Related Agreements without consent (i) to
advisors, investors and others on a need-to-know basis under conditions which
reasonably ensure the confidentiality thereof, (ii) as required by any court or
other governmental body; (iii) as otherwise required by law; (iv) in confidence
to legal counsel of such parties; (v) in confidence, in connection with the
enforcement of this Agreement or a Related Agreement or rights under this
Agreement or a Related Agreement; (vi) in confidence, in connection with a
merger, acquisition of stock or assets, proposed merger or acquisition, or the
like; or (vii) as advisable or required in connection with any government or
regulatory filings, including without limitation filings with the US Securities
and Exchange Commission (“SEC”). In addition to the foregoing, with respect to
complying with the disclosure requirements of the SEC in connection with any
required filing with the SEC of this Agreement or a Related Agreement, the
Parties shall consult with one another concerning which terms of this Agreement
and the Related Agreements shall be requested to be redacted. Neither Party
shall issue any press release regarding this Agreement without the prior written
consent of the other Party; provided that the Parties shall cooperate reasonably
to issue a press release promptly upon signing this Agreement.

1.98.2Publications.  Any manuscript or other document describing scientific or
other results pertaining to the Collaboration or any Collaboration Product that
either Party desires to publish or publicly disclose shall be subject to the
prior review of the other Party at least thirty (30) days prior to submission
and publication. If such manuscript or document contains Confidential
Information of the other Party, the publishing Party agrees to remove such
information from the proposed publication or disclosure to the extent requested
by such other Party. Further, if the non-publishing Party believes that the
publication or disclosure may unduly adversely impact such Party, the ability of
either Party to seek or obtain Patent protection, or otherwise be harmful to the
Collaboration or such Party’s other products, then upon request within such
thirty (30) day period the results shall not be so published or disclosed until
the matter is resolved. If the matter cannot be resolved between the Parties by
mutual agreement, it shall be resolved in accordance with Article 13 below.

17

--------------------------------------------------------------------------------

 

Neither Party will unreasonably withhold, condition or delay approval of a
publication or disclosure and approval shall not be required for disclosures
required by law. Failure of the non-publishing Party to respond during such
thirty (30) day period to a proposed publication or disclosure shall be deemed
an approval.

ARTICLE 11

REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

1.99Representations, Warranties and Covenants.  Each Party hereby represents,
warrants and covenants to the other as follows:

1.99.1It is duly organized and validly existing under the laws of its
jurisdiction of incorporation and it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform its
obligations under this Agreement and the Related Agreements (when executed).

1.99.2This Agreement and the Related Agreements (when executed) are a legal and
valid obligation binding upon such Party and enforceable in accordance with
their terms. The execution, delivery and performance of this Agreement and the
Related Agreements (when executed) by such Party do not and will not conflict
with any other agreement, instrument or understanding, oral or written, by which
it is bound, nor to its knowledge violate any law.

1.99.3To its knowledge, other than Marketing Approvals for the Collaboration
Products, no government authorization, consent, approval, license, exemption,
filing or registration with any court or other governmental authority is or will
be necessary for, or in connection with, the transaction contemplated by this
Agreement or any Related Agreement, or for the performance by it of its
obligations under this Agreement or a Related Agreement.

1.99.4It and its Affiliates have not granted as of the Effective Date, and
during the Term will not grant, any right, license, exclusivity, or other lien
or encumbrance to any Intellectual Property Right that is necessary or useful
for any Research, Development, Manufacture or Commercialization of any
Collaboration Product in the Field in any jurisdiction which would cause such
Intellectual Property Right to not be Controlled by such Party or the Affiliate
for purposes of the licenses to the other Party under this Agreement or a
Related Agreement; and it and its Affiliates will not, during the Term, encumber
any such Intellectual Property Rights with any lien or encumbrance unless the
lien or encumbrance is expressly subject to this Agreement and the Related
Agreements.

1.99.5Each Party represents and warrants that it has not been debarred or the
subject of debarment proceedings by any Regulatory Authority. Neither Party
shall knowingly use in connection with the Research, Development, Manufacture or
Commercialization under this Agreement or any Related Agreement any employee,
consultant or investigator that has been debarred or the subject of debarment
proceedings by any Regulatory Authority.

1.100Disclaimer of Warranties.  EXCEPT AS SET FORTH IN THIS ARTICLE 12 OR IN A
RELATED AGREEMENT, IMMUNITYBIO AND NANTKWEST EXPRESSLY DISCLAIM ALL
REPRESENTATIONS, WARRANTIES AND CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE COLLABORATION, THE LICENSED IB TECHNOLOGY,
LICENSED NK TECHNOLOGY, OR ANY OTHER SUBJECT MATTER RELATING TO THIS AGREEMENT
OR A RELATED AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.

1.101Indemnification.

1.101.1Based on Fault.

(a)ImmunityBio.  Subject to Sections 11.4 and 11.5, ImmunityBio shall defend,
indemnify, and hold NantKwest, its Affiliates, and their respective directors,
officers, employees and agents (collectively, “NantKwest Indemnitees”) harmless,
at ImmunityBio’s cost and expense, from and against any and all liabilities,
losses, costs, damages, fees or expenses (including reasonable legal expenses
and attorneys’ fees incurred by any NantKwest Indemnitees until such time as
ImmunityBio has acknowledged and assumed its indemnification obligation
hereunder with respect to a claim) payable to a Third Party (collectively,
“Losses”) arising out of any claim, action, lawsuit, or proceeding
(collectively, “Claims”) brought against any NantKwest Indemnitee by such Third
Party to the extent such Losses result

18

--------------------------------------------------------------------------------

 

from (i) the gross negligence or willful misconduct of ImmunityBio, or its
Affiliates or Partners, (ii) a breach by ImmunityBio of its representations,
warranties, or covenants in Section 11.1 or (iii) violations of law by
ImmunityBio, or its Affiliates or Partners, in performing activities under the
Collaboration (each of (i), (ii), or (iii) a “Fault” of ImmunityBio for purposes
of this Section 11.3); but excluding such Losses to the extent they arise from
the Fault of NantKwest.

(b)NantKwest.  Subject to Sections 11.4 and 11.5, NantKwest shall defend,
indemnify, and hold ImmunityBio, its Affiliates, and their respective directors,
officers, employees and agents (collectively, “ImmunityBio Indemnitees”)
harmless, at NantKwest’s cost and expense, from and against any and all Losses
(including reasonable legal expenses and attorneys’ fees incurred by any
ImmunityBio Indemnitees until such time as NantKwest has acknowledged and
assumed its indemnification obligation hereunder with respect to a claim)
arising out of any Claim brought against any ImmunityBio Indemnitee by such
Third Party to the extent such Losses result from (i) the gross negligence or
willful misconduct of NantKwest, or its Affiliates or Partners, (ii) a breach by
NantKwest of its representations, warranties, or covenants in Section 11.1; or
(iii) violation of law by NantKwest, or its Affiliates or Partners, in
performing activities under the Collaboration (each of (i), (ii) or (iii), a
“Fault” of NantKwest for purposes of this Section 11.3); but excluding such
Losses to the extent they arise from the Fault of ImmunityBio.

1.101.2Joint Fault.  If any Losses occur as a result of the joint Fault of
NantKwest and ImmunityBio, absent the applicability of Section 11.3.3, liability
for such Losses under Sections 11.3.1 shall be apportioned between NantKwest and
ImmunityBio according to the percentage of Fault of NantKwest and ImmunityBio.
This Section 11.3.2 shall apply even under circumstances where a Third Party
bears a percentage of the fault.

1.101.3No Fault.  Any Losses by either Party arising out of any product
liability or personal injury Claims brought against either Party’s Indemnitees
by a Third Party that result from the use by a Third Party of a Collaboration
Product, to the extent such Losses cannot be allocated to a Party pursuant to
Section 11.3.1 or 11.3.2, shall be deducted from the applicable ImmunityBio
Product Revenues and NantKwest Product Revenues under the Financial Exhibit.

1.102Claim for Indemnification.  Whenever any claim shall arise for
indemnification under this Section 11.3, the ImmunityBio Indemnitees or
NantKwest Indemnitees entitled to indemnification (the “Indemnified Party”)
shall promptly notify the other Party (the “Indemnifying Party”) of the Claim
and, when known, the facts constituting the basis for the Claim. The
Indemnifying Party shall promptly assume defense of the Claim at its own expense
and shall have exclusive control of the defense and settlement of the Claim. The
Indemnifying Party shall not be responsible for any cost, expense, or settlement
incurred without its prior written consent, not to be unreasonably withheld,
delayed or conditioned. In no event shall the Indemnifying Party settle any
Claim without the prior written consent of the Indemnified Party if such
settlement does not include a release from all liability based upon such Claim.
For the avoidance of doubt, except as set forth in Section 11.3.3, any Losses
covered by the provisions of this Section 11.3 shall be the sole responsibility
of the Indemnifying Party and shall not be shared by the Parties pursuant to
this Agreement, including the Financial Exhibit.

1.103Reduction of Indemnity Payments.  Notwithstanding anything in this Section
11.3 to the contrary, an indemnity payment owed by one Party to the other Party
pursuant to this Section 11.3 shall be reduced by all amounts actually received
by the Indemnified Party under insurance policies in connection with the Claim
for which the indemnification is provided (less all deductibles, costs of
collection, and other expenses incurred in connection therewith).

ARTICLE 12

TERM AND TERMINATION

1.104Term.  This Agreement will commence upon the Effective Date and, except to
the extent earlier terminated pursuant to this Article 12, or as otherwise may
be agreed by the Parties in writing, shall continue in full force and effect for
a period of five (5) years (together with any renewal thereof, the “Term”). The
Term is renewable upon mutual agreement by the Parties for an additional five
(5) years. Notwithstanding the expiration of the Term, the terms of this
Agreement shall survive with respect to any Collaboration Product that has
received Marketing Approval, or for which a Marketing Approval Application has
been submitted, at the time of expiration until the later of (i) the expiration,
on a jurisdiction by jurisdiction basis, of the Patent covering such
Collaboration Product or (ii) ten (10) years after the expiration, on a
jurisdiction by jurisdiction basis, of any period of regulatory exclusivity for
such Collaboration Product.

19

--------------------------------------------------------------------------------

 

1.105Termination.

1.105.1Breach.  In the event of a material breach of this Agreement, the
non-breaching Party shall have the right to terminate this Agreement by written
notice to the breaching Party specifying such breach in reasonable detail.
Subject to Article 13, such notice shall become effective sixty (60) days from
receipt thereof by the breaching Party unless: (i) the breaching Party has cured
such breach, or (ii) the breaching Party is using Commercially Reasonable
Efforts to cure such breach, continues to do so, and does in fact cure such
breach within one hundred and eighty (180) days from receipt of such notice.

1.105.2Bankruptcy/Insolvency.  A Party may terminate this Agreement if, at any
time, the other Party (i) files in any court or other body of competent
jurisdiction a petition in bankruptcy or insolvency or for the appointment of a
receiver or trustee for that Party or its assets, (ii) is served with an
involuntary bankruptcy or insolvency petition against it, which petition has not
been dismissed within sixty (60) days, (iii) is the subject of any dissolution
or liquidation proceeding, or (iv) materially fails to pay its debts as they
mature.

1.105.3Change of Control.  A Party that undergoes a Change of Control shall
provide written notice of the Change of Control to the other Party within ten
(10) days after the closing thereof. Such other Party shall have the right to
terminate this Agreement upon thirty (30) days written notice to the other as a
result of such Change of Control, provided that such notice must not be given
more than ninety (90) days after the later to occur of the Change of Control in
question and the receipt of such notice.

1.106Effect of Termination.  Except as otherwise provided in this Article 12,
all licenses shall terminate upon expiration or termination of this Agreement.
In the event of a termination or expiration of this Agreement, the following
terms shall apply from and after the date of termination:

1.106.1Accrued Obligations.  Expiration or termination of this Agreement for any
reason shall not release either Party from any obligation or liability which, at
the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period prior to such expiration or
termination.

1.106.2Winding Down of Operations; Transition Matters. For a period of up to six
(6) months after termination or expiration of this Agreement, each Party agrees
to cooperate reasonably with the other and designee(s) of the other in order to
achieve a reasonably smooth, orderly and prompt wind-down and/or transition of
Research, Development and Commercialization of each Collaboration Product,
including in order to carry out and achieve the effects of termination specified
in this Section 12.3. Without limiting the foregoing, the Parties will cooperate
reasonably to enable ImmunityBio to establish and have a direct Third Party
source of Manufacture and supply for all ImmunityBio Products and associated
cell lines and raw materials and to enable NantKwest to establish and have a
direct Third Party source of Manufacture and supply for all NantKwest Products
and associated cell lines and raw materials. Such cooperation will include
transfer of cell lines, reagents and other biological materials as reasonably
necessary for such purpose. To the extent a Party will commence or assume any
Research, Development, Manufacture or Commercialization of any Collaboration
Product that had been handled by the other Party, such other Party will provide
reasonable cooperation, support and assistance to reasonably enable such result,
including through delivery of know-how, materials and other Technology and
proper transition of any ongoing Clinical Trials. The Parties will discuss and
determine in good faith whether there should be any compensation by one Party to
the other as a result of any capital equipment that may have been purchased
under the Collaboration. Without limiting the foregoing, to the extent that this
Agreement otherwise terminates or expires, the following shall apply:

(i)All Plans and Budgets will be reasonably wound down and terminated by the
Parties in accordance with Section 1.106.1.

(ii)All Regulatory Filings and Marketing Approvals for ImmunityBio Products, if
not already owned by ImmunityBio or its designee, shall be promptly transferred
by NantKwest, its Affiliates, and Partners to ImmunityBio or its designee (to
the extent allowed by law and, if not allowed by law, Nantkwest shall use
Commercially Reasonable Efforts to enable ImmunityBio and its designees to
leverage and reference such Regulatory Filings and Marketing Approvals to the
extent reasonably possible).

20

--------------------------------------------------------------------------------

 

(iii)All Regulatory Filings and Marketing Approvals for NantKwest Products, if
not already owned by NantKwest or its designee, shall be promptly transferred by
ImmunityBio, its Affiliates, and Partners to NantKwest or its designee (to the
extent allowed by law and, if not allowed by law, ImmunityBio shall use
Commercially Reasonable Efforts to enable NantKwest and its designees to
leverage and reference such Regulatory Filings and Marketing Approvals to the
extent reasonably possible).

(iv)Each Party, and its Affiliates and Partners shall, no later than the end of
the wind-down period contemplated in this Section 12.3.2, return or cause to be
returned to the other or, at the option of such other Party destroyed, all
Confidential Information of the other in documentary, electronic, or other
tangible form, and all substances, compositions, and other material in any
medium, delivered or provided by such other Party; as well as all copies and
derivatives thereof.

(v)To the extent desired by either Party, the Parties will record termination of
Trademark licenses under Section 1.91.3.

(vi)In all cases the Parties will retain safety reporting processes and
procedures sufficient to enable each Party to continue, after any termination or
expiration of this Agreement, to comply with applicable law.

1.106.3Effect of Termination on Sublicenses.  The Parties will reasonably
cooperate and address all agreements with Third Parties that were entered into
by a Party or its Affiliate for purposes of the Collaboration, which may include
terminating the agreements, using Commercially Reasonable Efforts to transfer
them from one Party to the other, paying fees to terminate agreements, or the
like; it being agreed that the Parties will equally bear the burden and
responsibility of winding down and/or otherwise resolving such third Party
agreements so long as the agreement was approved by the JSC when it was entered
into by the Party.

1.106.4Survival.  Articles 8 (to the extent payments are due or payable after
termination or expiration), 10, 11, 13 and 14 and Sections 6.3, 8.4.3, 8.7, 8.8,
9.2, 11.2, 11.3, 12.3, shall survive expiration or termination of this Agreement
for any reason. Except as otherwise provided in this Article 12, all rights and
obligations of the Parties under this Agreement shall terminate upon expiration
or termination of this Agreement for any reason.

ARTICLE 13

DISPUTE RESOLUTION

1.107Disputes.  Except as otherwise provided herein, any disputes relating to
the Collaboration, this Agreement or any Related Agreement shall be first
submitted to the JSC for resolution. The JSC will hear the disputed matter and
attempt to reach a decision with respect to such disputed matter in as timely a
manner as possible, and in all cases within thirty (30) days after the
submission by either Party of the disputed matter to the JSC. If the JSC is
unable to resolve any dispute within such thirty (30) day period, then each
Party may, by written notice to the other, have such dispute referred to the
senior management of each Party for attempted resolution by good faith
negotiations within ten (10) business days after such notice of escalation is
received. If the senior management of the Parties are unable to resolve, then
such matter shall be subject to resolution under Section 13.2 and 13.3 (or in
accordance with any other applicable dispute resolution procedure that has been
established by the JSC).

1.108Arbitration.  Except for disputes, controversies or claims relating to the
matters specified in Section 13.3, any dispute, controversy or claim arising
under, out of or in connection with this Agreement or a Related Agreement,
including any subsequent amendments, or the validity, enforceability,
construction, performance or breach of this Agreement or a Related Agreement,
which is not resolved under Section 13.1 shall be finally settled by arbitration
in accordance with the then current Commercial Arbitration Rules of the JAMS by
one (1) arbitrator selected in accordance with such rules. Such arbitration
shall be held in Los Angeles County, California, and the proceedings and all
pleadings, filings, written evidence, decisions and other relevant documents
shall be in English. Any written evidence in a language other than English shall
be submitted with an English translation. Any final decision issued in the
arbitration shall be binding and conclusive upon the Parties to this Agreement
and the Related Agreements and may be entered as a final judgment by any court
of competent jurisdiction. Each Party shall bear its own costs in connection
with the foregoing arbitration, and the fees and costs of the arbitrator and the
proceeding shall be shared equally by the Parties.

21

--------------------------------------------------------------------------------

 

1.109Provisional Remedies.  Nothing in this Agreement or any Related Agreement
shall limit the right of either Party to seek or obtain in any court of
competent jurisdiction any equitable or interim relief or provisional remedy,
including injunctive relief. Seeking or obtaining such equitable or interim
relief or provisional remedy in a court shall not be deemed a waiver of the
agreement to arbitrate under Section 13.2. For clarity, any equitable remedies
shall be cumulative and not exclusive and are in addition to any other remedies
that either Party may have under this Agreement, a Related Agreement or
applicable law.

ARTICLE 14

MISCELLANEOUS

1.110Governing Law.  This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the laws of the State of California, without reference to conflicts of laws
principles.

1.111Assignment.  This Agreement shall not be assignable by either Party to any
Third Party without the written consent of the other Party and any such
attempted assignment shall be void. Notwithstanding the foregoing, subject to
the right of a Party to terminate under Section 12.2.3 for Change of Control,
each Party may assign this Agreement, without the written consent of the other
Party, to an Affiliate or to an entity that acquires all or substantially all of
the business or assets of such Party to which this Agreement pertains (whether
by merger, reorganization, acquisition, sale or otherwise) and agrees in writing
to be bound by the terms and conditions of this Agreement. No assignment or
transfer of this Agreement shall be valid and effective unless and until the
assignee/transferee agrees in writing to be bound by the provisions of this
Agreement. Any assignment or transfer in violation of the foregoing shall be
void. Subject to the foregoing, the terms and conditions of this Agreement shall
be binding on and inure to the benefit of the successors and permitted assigns
of the Parties.

1.112Limitation on Liability.  EXCEPT FOR BREACH OF 0, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE), EVEN IF
SUCH PARTY WAS ADVISED OR WAS OTHERWISE AWARE OF THE LIKELIHOOD OF SUCH DAMAGES.

22

--------------------------------------------------------------------------------

 

1.113Notices.  Any notice required or permitted under this Agreement or required
by law will be delivered by (as elected by the party giving such notice): (a)
hand; (b) postage-prepaid first-class, registered or certified mail, return
receipt requested; (c) a prepaid, nationally recognized, courier service; or (d)
facsimile or electronic mail, but only if subsequently confirmed by a duplicate
delivered by one of options (a), (b), or (c). All notices will be deemed
delivered on (a) the date of receipt (or if delivery fails due to some failure
by the recipient, the date of tender). Notices to each Party will be directed to
the Party’s address and contact information as set forth below; provided that
each Party may change its address for notice by providing written notice to the
other Party at any time.

 

 

If to ImmunityBio,

 

 

 

 

 

addressed to:

9920 Jefferson Blvd.

 

 

Culver City, CA 90232

 

 

Attention:  CFO

 

 

Telephone:  (310) 853-7888

 

 

 

 

with copy to:

9920 Jefferson Blvd.

 

 

Culver City, CA 90232

 

 

Attn: General Counsel

 

 

Telephone:  (310) 853-7888

 

 

 

 

If to NantKwest,

 

 

 

 

 

addressed to:

2040 E. Mariposa Ave.

 

 

El Segundo, CA 90245

 

 

Attention: President

 

 

Telephone: (855) 797-9277

 

 

 

 

with copy to:

2040 E. Mariposa Ave.

 

 

El Segundo, CA 90245

 

 

Attn: General Counsel

 

 

Telephone: (855) 797-9277

 

1.114Waiver.  Neither Party shall be considered to have waived or released any
of its rights or interests unless the waiver is by such Party in writing. The
failure of either Party to assert a right hereunder or to insist upon compliance
with any term or condition of this Agreement shall not constitute a waiver of
that right or excuse a similar subsequent failure to perform any such term or
condition. No waiver by either Party of any condition or term in any one or more
instances shall be construed as a continuing waiver of such condition or term or
of another condition or term.

1.115Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties, and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

1.116Entire Agreement.  This Agreement, including its Exhibits, sets forth the
entire agreement and understanding between the Parties with regard to the
subject matter hereof and supersedes and terminates all prior and
contemporaneous agreements and understandings between the Parties concerning
such subject matter, including the Term Sheet. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties regarding such subject matter, other than
as set forth in this Agreement.

1.117Amendments.  No alteration, amendment, change or addition to this Agreement
shall be binding upon the Parties unless reduced to writing and signed by
authorized officers of both Parties.

23

--------------------------------------------------------------------------------

 

1.118Relationship of the Parties.  The relationship of ImmunityBio and NantKwest
established by this Agreement is that of independent contractors. This Agreement
shall not be construed to establish an employment, agency, partnership, or joint
venture relationship. Except as may be specifically provided herein, neither
Party shall have any right, power or authority, nor shall they represent
themselves as having any authority, to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent or representative for the other Party for any purpose.

1.119Further Assurances.  At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.

1.120Force Majeure.  Except with respect to payment of money, neither Party
shall be liable to the other for failure or delay in the performance of any of
its obligations under this Agreement for the time and to the extent such failure
or delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, epidemic, pandemic, or governmental acts or restriction, or other
cause that is beyond the reasonable control of the respective Party. The Party
affected by such force majeure will provide the other Party with reasonable
notice of any such event and use Commercially Reasonable Efforts to overcome the
difficulties created thereby and resume performance as soon as practicable. If
performance is delayed or suspended for a period of more than one hundred eighty
(180) days, the Parties and the JSC will consult and determine an equitable
solution, including possibly mutual termination of this Agreement.

1.121Third Party Beneficiaries.  All rights, benefits and remedies under this
Agreement are solely intended for the benefit of ImmunityBio and NantKwest, and
no Third Party shall have any rights or remedies based upon this Agreement.

1.122Interpretation.  The captions and headings to this Agreement are for
convenience only and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless context otherwise
clearly requires, as used in this Agreement: (i) the words “include” or
“including” mean “including but not limited to” or “including without
limitation;” (ii) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement; (iv) the words
“hereof,” “herein,” “hereby” and similar words refer to this Agreement as a
whole (including any Exhibits) and not to any portion of this Agreement; (v)
provisions that require that a Party, the Parties or any committee or team
hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise; and (vi) references to any
specific law or article, section or other division thereof shall be deemed to
include the then-current amendments thereto or any replacement law thereof.

1.123Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and all of which together, shall constitute
one and the same instrument.

[The remainder of this page intentionally left blank; the signature page
follows]




24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the date and year first
above written.

 

 

immunitybio, Inc.

 

NantKwest Inc.

 

 

 

 

 

By:

/s/ David Sachs

 

By:

/s/ Steven Yang

 

Name: David Sachs

 

 

Name: Steven Yang

 

Title: Chief Financial Officer

 

 

Title: General Counsel

 

25